Upon defendant’s appeal: Order affirmed, without costs. Upon plaintiffs’ cross appeal: Appeal dismissed for lack of finality, without costs. We agree with Special Term that there was a continuing trespass. Special Term is directed to fix the time and conditions under which defendant is to construct his wall in a safe condition and to remove the debris from plaintiffs’ property, and to assess damages and enter an appropriate judgment in accordance herewith.
Concur: Chief Judge Desmond and Judges Dye, Ftjld, Van Voorhis, Burke, Scileppi and Bergan.